MEMORANDUM **
Bronwen Bakke appeals the district court’s decision, after a bench trial, that an incident aboard the MTV Viking Serenade was not a substantial factor in causing the entrapment of and injury to the ulnar nerve of her right arm. See Ribitzki v. Canmar Reading & Bates, Ltd. P’ship, 111 F.3d 658, 665 (9th Cir.1997); Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 (9th Cir.1981). There was evidence on both sides of the issue, and the district court resolved the conflict against Bakke. On this record, we cannot say that the court’s factual determinations were clearly erroneous. See Evanow v. M/V Neptune, 163 F.3d 1108, 1113 (9th Cir.1998).
AFFIRMED.

 ■pjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.